Citation Nr: 1232781	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  08-17 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for recurrent deep vein thrombosis, left lower extremity.

2.  Entitlement to service connection for a skin disorder claimed as Leishmaniasis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from May 1999 to December 2006.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas.  The Veteran's case comes from the VA Regional Office in Houston, Texas (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  This duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  In this case, the Veteran was last provided with an examination to determine the severity of his service-connected recurrent DVT, left lower extremity, in January 2012.  While this examination is relatively recent, the examiner stated that the Veteran's symptoms were relieved with elevation of the left leg, and reported that the Veteran's left leg edema was intermittent.  In a March 2012 statement, the Veteran reported that his left leg symptoms were not relieved by elevation under certain circumstances, and that his left leg edema is persistent.  Such a discrepancy may be evidence that the Veteran's symptoms have increased in severity since that time.

Clarification of the Veteran's precise symptoms is particularly important in this case as the Veteran's currently assigned 10 percent rating contemplates intermittent edema with symptoms relieved by elevation, while a 20 percent rating contemplates persistent edema which is not completely relieved by elevation.  38 C.F.R. § 4.110, Diagnostic Code 7120 (2011).  As such the proper rating to be assigned may vary depending on whether the Veteran's symptoms are most analogous to those reported in the January 2012 examination, or in the Veteran's March 2012 statement.  Therefore, an additional VA examination is needed to provide a current picture of the service-connected disability at issue on appeal.  38 C.F.R. § 3.327 (2011).

With respect to the claim of entitlement to service connection for a skin disorder claimed as Leishmaniasis, the Board notes that the Veteran's claim arose from a February 2008 notice of disagreement filed with various aspects of an April 2007 rating decision.  The Veteran was subsequently provided with an April 2008 statement of the case, with respect to the issue of entitlement to an initial rating in excess of 10 percent for recurrent DVT, left lower extremity, as well as the additional issues of entitlement to service connection for posttraumatic stress disorder (PTSD) and Leishmaniasis.  With regard to the PTSD issue, the claim was perfected to the Board in June 2008, but the claim was subsequently granted in full in an October 2011 rating decision.  Accordingly, there is no PTSD issue currently before the Board.  However, with regard to the Leishmaniasis issue, on the June 2008 appeal to the Board the Veteran checked the box indicating that he wanted to appeal all of the issues listed on the April 2008 statement of the case, which included Leishmaniasis.  The evidence of record suggests that the Veteran may not have intended to appeal his claim of entitlement to service connection for Leishmaniasis, as he specifically wrote and then crossed out the issue on the VA Form 9.  However, the Court of Appeals for Veterans Claims (Court) has held that when a Veteran checks box 9A on a VA Form 9, then all issues must be considered to be on appeal to the Board and the Board cannot dismiss any of those issues.  See Evans v. Shinseki, 25 Vet. App. 7 (2011).  If it was not the Veteran's intention to appeal that issue, he may withdraw the issue from appeal by notifying the RO.  

With regard to the merits of the skin disorder claim, the medical evidence of record shows that the Veteran was treated for Leishmaniasis in-service, but that the disorder resolved and had no residuals.  However, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that the scope of a "mental health disability" claim included any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  The Board finds that this holding is applicable to disabilities other than "mental health," when the claimant has been diagnosed with more than one disability involving the same body part for which the claimant seeks compensation benefits.  In this case, the evidence of record shows that the Veteran complained of a persistent popular or nodular skin rash around his feet and ankles in April and July of 2007.  Leishmaniasis is also a skin disorder and, as such, the Board construes the Veteran's post-service report of a skin rash to be evidence of recurrent symptoms of a current disability.  As such, there is in-service evidence of a skin disorder and post-service evidence of a skin disorder.  The Veteran has never been provided with a VA medical examination to determine whether the skin symptoms reported in April 2007 are related to military service.  As such, a medical examination is in order to determine the existence and etiology of any skin disorder.  38 C.F.R. § 3.159(c)(4) (2011).

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record all pertinent VA records which are not already associated with the claims file, to specifically include all records dated after April 2008.

2. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all non-VA health care providers who have treated or examined him for the DVT disorder and a skin disorder.  An attempt must be made to obtain, with any necessary authorization from the Veteran, copies of pertinent treatment records identified by him in response to this request which have not been previously secured.

All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records, such records cannot be obtained, the Veteran must be notified and (a) the specific records that cannot be obtained must be identified; (b) the efforts that were made to obtain those records must be explained; (c) any further action to be taken by VA with respect to the claims must be noted; and (d) the Veteran must be notified that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3. Thereafter, schedule the Veteran for a VA vascular examination.  The examiner should review the Veteran's VA claims folder and indicate in the examination report that this was accomplished.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at that time, and included in the examination report.

The examiner should specifically state whether the Veteran's left leg DVT is best characterized as (1) intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery; (2) persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema; (3) persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration; (4) persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration; or (5) massive board-like edema with constant pain at rest.

The examiner must provide a complete rationale for all opinions.

4. If the Veteran does not withdraw the claim of entitlement to service connection for Leishmaniasis, schedule the Veteran for a VA skin examination.  The examiner should review the Veteran's VA claims folder and indicate in the examination report that this was accomplished.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at that time, and included in the examination report.  

The examiner should specifically state whether the Veteran has a current diagnosis of a skin disorder which at least as likely as not (a probability of 50 percent or greater) began in or is related to military service, to specifically include the skin disorder related to the persistent papular or nodular skin rash around the feet and ankles the Veteran reported in April and July of 2007.  Please provide a complete explanation for the opinion.

If a diagnosis cannot be provided, state whether the skin symptoms represent an undiagnosed chronic illness as the Veteran served in the Persian Gulf.  The report of examination should include a complete explanation for the opinion.  The examiner must provide a complete rationale for all opinions.

5. Following completion of the above development and the completion of any other development deemed warranted, readjudicate the claim and, thereafter, if the claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


